Pezman, J. The complaint filed herein alleges that there is now due and owing claimant from respondent the sum of $1,050.00. Said amount represents charges for installing certain heating equipment at the State Museum Building, which is located at the northeast comer of Spring and Edwards Streets in the City of Springfield, Illinois. The work in question was covered by a contract entered into on June 27, 1963, and designated by respondent as authorization No. SA 2500. Respondent’s Departmental Report, dated October 15, 1964, and signed by Francis S. Lorenz, Director of the Department of Public Works and Buildings, acknowledges that the installation of the heating equipment was completed by claimant in accordance with plans and specifications. It further states that claimant did not present a bill for the payment of said work until November 9, 1963, and that the funds from which it could and would have been paid had lapsed as of September 30,1963. Respondent has stipulated in writing with claimant that the Report of the Department of Public Works and Buildings shall constitute the record in the case. This Court has repeatedly held that, where a contract has been (1) properly entered into; (2) services satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Rockford Memorial Hospital Association, A Corporation, vs. State of Illinois, Case No. 5165, opinion filed September 25, 1964; American Oil Company, Inc., A Corporation, vs. State of Illinois, Case No. 5109, opinion filed June 26, 1964. It appears that all qualifications for an award have been met in the instant case. Claimant, Arthur F. Weiskopf, doing business as J. F. Weiskopf and Son, is, therefore, hereby awarded the sum of $1,050.00.